

115 HR 478 IH: IRGC Terrorist Sanctions Act of 2017
U.S. House of Representatives
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 478IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Mr. Poe of Texas (for himself and Mr. Sherman) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require the imposition of sanctions against Iran’s Islamic Revolutionary Guard Corps, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the IRGC Terrorist Sanctions Act of 2017. 2.Sanctions and report by President (a)SanctionsThe President shall, not later than 30 days after the date of the enactment of this Act, designate Iran’s Islamic Revolutionary Guard Corps as a terrorist entity under section 1(b) of Executive Order 13224 of September 24, 2001, and impose sanctions against Iran’s Islamic Revolutionary Guard Corps under section 1(b) of Executive Order 13224 of September 24, 2001, or under any other provision of law, as applicable.
			(b)Report
 (1)In generalThe President shall submit to Congress a report that contains the results of the imposition of sanctions under subsection (a).
 (2)FormThe report under paragraph (1) should be submitted in unclassified form, but may contain a classified annex.
				